         Case:
          Case:4:18-mj-07192-SPM
                4:18-mj-07192-SPM Doc.
                                   Doc.#:#: 14-2
                                             16 Filed:
                                                 Filed:12/17/20
                                                        12/15/20 Page:
                                                                  Page:11ofof13
                                                                              13PageID
                                                                                 PageID#:#:45
                                                                                            32




                                       UNrrpo Srnrps Drsrnrcr Counr
                                                                     for the
                                                           Eastem District of Missouri


                In the Matter ofthe Search       of                         )
                                                                            )                     4:18   Ml   7192 SPM
One (1) rcctangular prism-shaped box bearing FedEx Trackitrg                )       Case No.
4181385269524, ad&essed to DS CREATIONS, 6060 W CABANNE
PL, SAINT LOTIIS MO 63 I I 2, and shipped from CATIRIA GARCIA,
                                                                            )
809 W COLDEN A\.E, LOS ANGELES CA 90044 (subject parc€l#3).                 )
                                                                            )

                                             SIJARCH AND SEIZURE WARRAN'I'

To:       Any authorized law enforcement officer

        An application by a federal law enforcemen t officer or an attomev for the govemment req uests the search
                                                           EASTERN                                MISSOI]RI
ofthe following person or property located in the                           District of
OD€ (1) rectargular prism-shaped box bearirg FedEx Tracking #781385269524, ad&ess€d to DS CREATIONS, 6060 W CABANNE                               PL, SAINT
LOI.IS MO    631 12, and shipped fiom CATIRIA GARCIA, 809 W COLDEN A!T, LOS ANGELES CA 90044 (subject parcel #3).



          The person or property to be searched, described above, is believed to conceal:
 contolled   substaDces and./or United States Currency




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

          YOU ARE COMMANDED lo execute this warant on or                            before                               June 15, 2018
                                                                                                                       (not to erceed 14 drrys)

      d   in the daltime 6:00 a.m. to 10 p.m.                 0   at any time in the day or night as I find reasonable cause has been
                                                                  established.

         Unless delayed notice is authorized below, you must give a copy ofthe warrant ald a receipt for the property
taken to the person from whom, or from whose premises, the property was takeq or leave the copy and receipt at the
place where the property was taken.

        The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an
inventory as requhed by law and promptly retum this warrant and inventory to United States Magistrate Judge
 Shirl    Padmore Mensah
                              (nane)

      tl I find that immediate notification may have an adverse result listed in 18 U.S.C. $ 2705 (except for delay
oftrial), and authorize the offrcer executing this warrant to delay notice to the person who, or whose propefi, will                                   be
SearChed Or Seized (ctuck the appropriate      bol dfOr _days                    (not to exceed 30).

                                                         Ountil, the facts justif ing, the later specific date            of

Date and time issued:
                                                                                                       Judge's signalure


Citv and state:       St. Louis. MO                                 -
                                                                        Honorable Shirley Padmore Mensah, U.S. Magistrate Judge
                                                                                                   Printed    ha   e   and title
           Case:
            Case:4:18-mj-07192-SPM
                  4:18-mj-07192-SPM Doc.
                                     Doc.#:#: 14-2
                                               16 Filed:
                                                   Filed:12/17/20
                                                          12/15/20 Page:
                                                                    Page:22ofof13
                                                                                13PageID
                                                                                   PageID#:#:46
                                                                                              33


AO 93 (Rev. l2l09) Search and Seizure Wanant (Page 2)

                                                              Return
Case No.:                             Date and time warant executed:       Copy of warrant and inventory left with:
 4:'18 MJ 7'192 SPM
Inventory made in the presence          of:

Inventory ofthe property taken and name of any person(s) seized:




                                                           Certilication


          I declare under penalty ofperjury that this inventory is coffect and was retumed along with the original warrant
to the designated judge.




Date:
                                                                                 ExeaiinE   offr c e r's s i gnatwe




                                                                                    Pinted name and title
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:33ofof13
                                                                     13PageID
                                                                        PageID#:#:47
                                                                                   34




                               LINITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


IN THE MATTER OF THE SEARCH OF:                         )
                                                        )
One   ) rectangular prism-shaped box bearing
      (I                                                )        No.4:18 MJ 7192 SPM
FedEx Tracking #781385269524, addressed to              )
DS CREATIONS,6060 W CABANNE PL,                         )
SAINT LOUIS MO 631 12, and shipped fiom                 )
CATIRIA GARCIA,8O9 W COLDEN AVE,                        )
LOS ANGELES CA90044 (subject parcel                     )
#3).                                                    )

                                      ORDER FOR SEALING

           On motion of the United States of America, IT IS HEREBY ORDERED that the search

warrant, along with its application, affidavit, and retum, and this Order issued thereto be sealed

until December 15, 2018, except for the limited purposes ofproviding same to defendant counsel

pursuant to Rules 12 and 16 ofthe Federal Rules of Criminal Procedure.

           This Order is based upon the sealed motion of the Govemment establishing that: (a) the

govemment has a compelling interest in sealing the documents in question which outweighs the

public's qualified First Amendment right of access to review those documents; and (b) no less

restrictive altemative to sealing is appropriate or practical.




                                                        S          P. MENSAH
                                                        United States Magistrate Judge

Dated this      /ah       dav of June. 2018.
        Case:
         Case:4:18-mj-07192-SPM
               4:18-mj-07192-SPM Doc.
                                  Doc.#:#: 14-2
                                            16 Filed:
                                                Filed:12/17/20
                                                       12/15/20 Page:
                                                                 Page:44ofof13
                                                                             13PageID
                                                                                PageID#:#:48
                                                                                           35
 AO   106 (Rev.   06/09) Application for   a Search   wanant



                                              UNrrpn Srerss DrsrRrcr Counr
                                                                                 for the
                                                                 Eastem District of Missouri


                  In the Matter ofthe Search              of
One (l ) rectangular prism-shaped box bearing FedEx Tracking                                Case    No.         4:18 MJ 7192 SPM
#781385269524. addrcssed to DS CREATIONS,6060 w CABANNE PL,
SAINT LOUIS MO 63112. and shipped from CATIRIA GARCIA, 809 W
COLDEN AVE, LOS ANGELES CA 90044 (subject parcel #3).


                                                      APPLICATION FOR A SEARCH WARRANT
      1. Adrian Lorincz         , a federal law enforcement officer or an attomey for the govemment
 requestas@rjurythatlhavereaSontobelievethatonthefollowingDroperty:
 One ( I ) rectangutar pnsm-shap€d box beanng FedEx Tracking #781385269524, addressed to DS CREATIONS,6060 W               CABANNE PL, SAINT LOUIS MO 6ll12,
 and shipp€d from CATIRIA GARCIA, 809 w COLDEN AVE, LOS ANGELES CA 90044 (subject parcel #3)


 located in the                  EASTERN                 District of                  MISSOURI                      , there is now concealed


                                                           controlled substances and./or United States Currency


            The basis for the search under Fed. R. Crim. P. 4l(c) is                       (check one or   nore):

                     f,evidence of a crime;
                     d contraband, fruits of crime, or other items illegally possessed;
                     (   property designed for use, intended for use, or used in committing a uime;
                     D   a person to be arrested or a person who is               unlawfully restrained.

            The search is related to a violation of:

                  Code Section                                                                   Offense Description
                  Trtle2l, U S C Section(s) 841(a)(1) and          Consprracy to posses lvith lntent to distribute controlled substance(s); money laundenng
                  846 and Tide I 8. U S C. sections I 956
                  and 1957

            The application is based on these facts:

                                       SEE    ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE

             d     Continued on the attached sheet.
             ft     Delayed notice         of         days (give exact ending date ifmore lhan 30 days                                           ) is requested
                    under l8 U.S.C. $           fTOIa the basis ofwhich is set forth on the    hed sheet



                                                                                                            )pplicanl's sigwlure
                                                                                       Adrian Lorincz, Special Agent
                                                                                       Drug Enforcement Administration
                                                                                                            Prihted name and litle

 Swom to before me and signed in my presence


 Date                June 15.2018
                                                                                                                          's   signature

                                                                                         Honorable Shirley P. Mensah U.S. Magistrate Judge
 City and state:         St.   Louis, MO
                                                                                                                      nted name and lille
                                                                                                            AUSA:      Lisa M. Yemm
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:55ofof13
                                                                     13PageID
                                                                        PageID#:#:49
                                                                                   36
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:66ofof13
                                                                     13PageID
                                                                        PageID#:#:50
                                                                                   37
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:77ofof13
                                                                     13PageID
                                                                        PageID#:#:51
                                                                                   38
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:88ofof13
                                                                     13PageID
                                                                        PageID#:#:52
                                                                                   39
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:99ofof13
                                                                     13PageID
                                                                        PageID#:#:53
                                                                                   40
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:10
                                                               10ofof13
                                                                      13PageID
                                                                         PageID#:#:54
                                                                                    41
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:11
                                                               11ofof13
                                                                      13PageID
                                                                         PageID#:#:55
                                                                                    42
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:12
                                                               12ofof13
                                                                      13PageID
                                                                         PageID#:#:56
                                                                                    43
Case:
 Case:4:18-mj-07192-SPM
       4:18-mj-07192-SPM Doc.
                          Doc.#:#: 14-2
                                    16 Filed:
                                        Filed:12/17/20
                                               12/15/20 Page:
                                                         Page:13
                                                               13ofof13
                                                                      13PageID
                                                                         PageID#:#:57
                                                                                    44




                                     St. Louis Countr Police Department
                              Division of Criminal Investigations Canine Deteclive
                                  Canine Probable Cause Affidavit of Qualificatiorrs
                                     Handler: I)elective David Sebek. DSN 3341
                                               Caninc "Pippi" DSN .16

     I, Detective David Sebek, DSN 3341, have been a Commissioned Police Oflcer ofthe St. Louis
     County Police Depafiment since January 5,2001. I have completed 200 hours of Missouri
     P.O.S.T. required Law Enforcement Academy requirements. Canine "Pippi" and I are currently
     assigned to the St. Louis Counff Police Department's Division of Criminal Investigation's Drug
     Enforcement Unit.

     Canine Pippi is a black and white colored, female. German Shorthair Pointer. She was born on
     February 8,2013. Canine Pippi and I attended and completed the "Basic Police Canine Training
     Course forNarcotics Detection", from October 3, 2015, through October 30,2015. This course
     was held at Shallow Creek Kennels. located in Sharpsville, PA. The training course consisted of
     four weeks of instruction and application of canine obedience, narcotics/controlled substance
     detection. Canine Pippi and I were certified by the North American Police Work Dog
     Association (NAPWDA) as an accredited Narcotic Detection Canine team on October 30, 2015.

     Canine Pippi has been trained to sniffand alert to the distinctive odors ofcontrolled substances
     including: Heroin, Cocaine, Methamphetamine, and Marijuana. Canine Pippi alerts to these
     odors in a passive manner by sitting at, or as close as she can get, to the source ofthe odor.

     Canine Pippi and I were last annually re-certified by the North American Police Work Dog
     Association (NAPWDA) as an accredited Narcotic Deteclion Canine team on May 12,2017

     Since Canine Pippi and I began working, she had been responsible for the seizure of
     approximately 627 lbs of marijuana, approximately 2.75 lbs ofheroin,60 lbs of
     methamphetamine, and 5 lbs ofcocaine. Canine Pippi has also been responsible for the seizure       of
     approximately $1,919,599 in smuggled bulk US currency.

     Canine Pippi and I train a minimum offour hours per week, in the areas ofnarcotic detection
     with the St. Louis County Police Department's Canine Unit and on our own time.

     I'his affidavit is current   as ofJanuary   2,2018.

     Detective David Sebek. DSN 3341
     St. Louis County Police Department
     Division of Criminal Investigations. Drug Enforcement Unit
     7900 Forsyth Blvd
     Clayton, MO 63 105
     (636) s29-822s
